Citation Nr: 9918614	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  93-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral Osgood-
Schlatter's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to July 1982 
and from June 1983 to June 1986.

This case came before the Board of Veterans' Appeals (Board) 
from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, in November 
1990 that granted service connection for postoperative 
residuals of a dislocated left knee cap, but denied service 
connection for bilateral Osgood-Schlatter's disease.  The 
veteran filed a timely Notice of disagreement in November 
1991, but failed to file a timely substantive appeal.

On September 21, 1993, a hearing was held before C.W. 
Symanski, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 1991).  The case was previously 
before the Board in October 1995 at which time it was 
remanded for further development.  The RO thereafter 
continued to deny the claimed benefit and the case has now 
been returned to the Board for completion of appellate 
consideration.


REMAND

In a form 646 dated February 1999, the veteran's 
representative appeared to raise the issue of clear and 
unmistakable error in the RO's November 1990 rating decision 
by stating that:

We note the rating decision of 11/5/90, that 
denied the issue of bilateral Osgood Schlatters 
disease as VARO317 felt the condition was 
'Probable EPTS'; however, VARO317 provided nothing 
in the way of 'evidence' to support its' [sic] 
conclusion.  Furthermore, the use of the term 
'probable EPTS' was and still remains a clear 
denial of Due Process theory, as what evidence 
there was concerning when the Osgood Schlatters 
disease was diagnosed supports the veteran's 
contention.

The RO has not considered the issue of clear and unmistakable 
error (CUE) concerning the November 1990 rating decision..  
This issue is inextricably intertwined with the issue 
currently before the Board and must be adjudicated prior to 
appellate consideration of the new and material evidence 
issue.

Also, as previously noted, the case had been remanded for 
further development to include a VA examination.  The 
examination was done and the examiner set forth an opinion 
that the Osgood-Schlatter's disease was not responsible for 
the knee pain in service.  Instead the examiner stated that 
the complaints of pain were consistent with bilateral 
patellofemoral syndrome; however, it does not appear that the 
RO has considered the inferred claim of service connection 
for bilateral patellofemoral syndrome.  Again this is 
inextricably intertwined with the issue before the Board.

Accordingly, this case is again REMANDED for the following 
additional actions:  

1.  The RO should adjudicate the issue of 
whether clear and unmistakable error 
exists in the November 1990 rating 
decision.  If the RO finds that the 
November 1990 rating decision was not 
clearly and unmistakably erroneous, the 
RO should notify the veteran of the 
adverse determination and provide him 
with notification of his appellate 
rights.  If the veteran submits a notice 
of disagreement, a statement of the case 
should be provided.  If the veteran then 
perfects an appeal, and only if he 
perfects an appeal, this issue should be 
sent to the Board for appellate 
consideration.

2.  If the CUE claim is denied, the RO 
should then adjudicate the claim of 
whether new and material evidence has 
been submitted to reopen a claim for 
service connection for bilateral knee 
disability to specifically include 
bilateral patellofemoral syndrome.  If 
action taken remains adverse to the 
veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109 (1995).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










